DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 21-40 are pending.

Double Patenting
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10817328 (hereinafter ‘328). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘328 patent anticipate the claims of the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-27, 29, 34-38 are rejected under 35 U.S.C. 103 as being unpatentable over Gafton et al. (US 10097627) in view of Baughman et al. (US 2015/0288592).

With respect to claim 21, Gafton discloses: a first server having at least one designated role, the server comprising: a memory storing instructions; and at least one processor configured to execute the instructions to: receive a resource usage request for at least one resource from a first client; determine a role associated with the resource usage request; determine if an efficiency metric of the server satisfies a threshold; allocate, based on the resource usage request and when the efficiency metric satisfies the threshold, an amount of the at least one resource (Abstract, Fig. 4, col. 2, lines 12-18).
Gafton does not specifically disclose: generate an indication of resource usage, the indication including the determined role; and provide the indication to a system, wherein the server is configured to automatically transfer the at least one designated role to a second server when the efficiency metric does not satisfy the threshold.  
	However, Baughman discloses: generate an indication of resource usage, the indication including the determined role; and provide the indication to a system, wherein the server is configured to automatically transfer the at least one designated role to a second server when the efficiency metric does not satisfy the threshold (Abstract).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Baughman to enable the allocated resource from the server to be provided from another server if the metrics are not up to par, thereby, providing a fault tolerant, high availability system.


With respect to claim 22, Gafton discloses: wherein the resource usage request comprises a request for an operation, a request to modify data, a request to store data, or a request to transfer data (Abstract, Fig. 4, col. 2, lines 12-18).  

With respect to claim 23, Gafton discloses: wherein the role associated with the resource usage request is determined based on an identity of the first client (id.).  

With respect to claim 24, Examiner takes Official Notice that the identity of the first client comprises a media access control (MAC) address or an Internet Protocol (IP) address is readily found in the prior art.

With respect to claim 25, Gafton discloses: wherein: the resource usage request is a first resource usage request; and the role associated with the resource usage request is determined based on a similarity of the first received resource usage request and a second resource usage request (Fig. 5, col.2, lines 38-52).  

With respect to claim 26, Gafton discloses: wherein the at least one resource is a processing resource, a storage resource, or a connectivity resource (col. 2, lines 15-18).  

With respect to claim 27, Examiner takes Official Notice that migrating a virtual machine would involve transferring a configuration file as well.

With respect to claim 29, Gafton discloses: wherein the at least one processor is further configured to execute an instruction to determine the efficiency metric (Abstract, Fig. 4, col. 2, lines 12-18).

With respect to claim 34, Gafton discloses: wherein the efficiency metric is determined based on usage statistics aggregated over a period of time (Fig. 5, col. 2, lines 38-52).  

With respect to claim 35, Gafton discloses: wherein the first server and the second server are virtual servers (Fig. 1).  

With respect to claims 36, 37, 38, 39, and 40, they recite similar limitations as claims 21, 23, 27, 30, and 32, respectively, and are therefore rejected under the same citations and rationale.

Allowable Subject Matter
Claims 28, 30, 31, 32, 33, 39, and 40 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WISSAM RASHID whose telephone number is (571)270-3758. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WISSAM RASHID/Primary Examiner, Art Unit 2195